ORFINGER, Judge.
The trial court found that “[t]here has been a change in circumstances due to the increase of the cost of living and the increased needs of the child, requiring a modification of the court’s prior Order,” and increased the child support from $45.00 per week to $65.00 per week. The wife appeals, contending that the amount is insufficient.
We agree. An increase of $20.00 per week to a total of $65.00 per week is facially inadequate for the support of the eleven *311year old child in the light of the father’s earnings in excess of $100,000.00 for the year in which the order was entered. See Vandergriff v. Vandergriff, 456 So.2d 464 (Fla.1984).
We reverse the order appealed from and remand the case to the trial court with directions to take such additional testimony as may be required, and to enter an order more appropriate to the father’s ability to provide needed support. Appellant’s remaining issues are without merit.
REVERSED and REMANDED.
DAUKSCH and COWART, JJ„ concur.